Exhibit 10.2

 

SHARE PURCHASE AGREEMENT

By and Between

TAKEDA PHARMACEUTICAL COMPANY LIMITED

AND

WAVE LIFE SCIENCES LTD.

Dated as of February 19, 2018

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

1.

Definitions

1

 

1.1     Defined Terms

1

 

1.2     Additional Defined Terms

3

2.

Purchase and Sale of Shares

3

3.

Closing Date; Deliveries

4

 

3.1     Closing Date

4

 

3.2     Deliveries

4

4.

Representations and Warranties of the Company

5

 

4.1     Organization, Good Standing and Qualification

5

 

4.2     Capitalization and Voting Rights

5

 

4.3     Subsidiaries

6

 

4.4     Authorization

6

 

4.5     No Defaults

7

 

4.6     No Conflicts

7

 

4.7     No Governmental Authority or Third Party Consents

7

 

4.8     Valid Issuance of Shares

8

 

4.9     Litigation

8

 

4.10   Licenses and Other Rights; Compliance with Laws

8

 

4.11   Company SEC Documents; Liabilities; Nasdaq Stock Market

8

 

4.12   Absence of Certain Changes

9

 

4.13   Intellectual Property

9

 

4.14   Tax Returns, Payments and Elections

10

 

4.15   Offering

10

 

4.16   No Integration

10

 

4.17   Brokers’ or Finders’ Fees

11

 

4.18   Not Investment Company

11

5.

Representations and Warranties of the Investor

11

 

5.1     Organization; Good Standing

11

 

5.2     Authorization

11

 

5.3     No Conflicts

11

 

5.4     No Governmental Authority or Third Party Consents

11

 

5.5     Purchase Entirely for Own Account

12

 

5.6     Disclosure of Information

12

 

5.7     Investment Experience and Accredited Investor Status

12

 

5.8     Acquiring Person

12

 

5.9     Restricted Securities

12

 

5.10   Legends

12

 

5.11   Financial Assurances

13

6.

Investor’s Conditions to Closing

13

 

6.1     Representations and Warranties

13

 

6.2     Covenants

13

 

6.3     Investor Agreement

13

 

6.4     Collaboration Agreement

13

 

6.5     No Material Adverse Effect

13

i

--------------------------------------------------------------------------------

 

 

 

 

Page

7.

Company’s Conditions to Closing

14

 

7.1     Representations and Warranties

14

 

7.2     Covenants

14

 

7.3     Investor Agreement

14

 

7.4     Collaboration Agreement

14

8.

Mutual Conditions to Closing

14

 

8.1     HSR Act and Other Qualifications

14

 

8.2     Absence of Litigation

14

 

8.3     No Prohibition; Market Listing

14

9.

Termination

15

 

9.1     Ability to Terminate

15

 

9.2     Effect of Termination

15

10.

Additional Covenants and Agreements

16

 

10.1   Market Listing

16

 

10.2   Assistance and Cooperation

16

 

10.3   Effect of Waiver of Condition to Closing

16

 

10.4   Share Legend Removal

16

11.

Miscellaneous

17

 

11.1   Governing Law; Jurisdiction

17

 

11.2   Waiver

17

 

11.3   Notices

17

 

11.4   Entire Agreement

17

 

11.5   Amendments

18

 

11.6   Headings; Nouns and Pronouns; Section References

18

 

11.7   Severability

18

 

11.8   Assignment

18

 

11.9   Successors and Assigns

18

 

11.10 Counterparts

18

 

11.11 Third Party Beneficiaries

18

 

11.12 No Strict Construction

18

 

11.13 Survival of Warranties

18

 

11.14 Remedies

19

 

11.15 Expenses

19

 

Exhibit A – Form of Cross Receipt
Exhibit B – Form of Investor Agreement
Exhibit C – Notices

 

ii

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of February 19, 2018,
by and between Takeda Pharmaceutical Company Limited, a company incorporated
under the laws of Japan (the “Investor”), and Wave Life Sciences Ltd., a
Singapore public limited company (the “Company”).

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, ordinary
shares, fully-paid up, no par value, of the Company (the “Ordinary Shares”); and

WHEREAS, in partial consideration for the Investor’s willingness to enter into
this Agreement, the Investor and the Company (or Affiliates thereof) are
entering into the Collaboration Agreement and the Investor Agreement (each as
defined below).

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:

1.Definitions.

1.1Defined Terms.  When used in this Agreement, the following terms shall have
the respective meanings specified therefor below:

“Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to “control” another Person if any of the following
conditions is met: (i) in the case of corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the stock or shares having the
right to vote for the election of directors or otherwise having the power to
control or direct the affairs of such Person; and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest or the power to direct the management and policies
of such non-corporate entities.  For the purposes of this Agreement, in no event
shall the Investor or any of its Affiliates be deemed Affiliates of the Company
or any of its Affiliates, nor shall the Company or any of its Affiliates be
deemed Affiliates of the Investor or any of its Affiliates.

“Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.

“Business Day” shall mean a calendar day other than a Saturday, Sunday, or a
bank or other public holiday in Massachusetts or New York in the United States
or in Tokyo in Japan.

“Collaboration Agreement” shall mean the Collaboration and License Agreement
between the Company and the Investor, dated as of February 19, 2018.

“Cross Receipt” shall mean an executed document signed by each of the Company
and the Investor, in substantially the form of Exhibit A attached hereto.

 

--------------------------------------------------------------------------------

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

“Intellectual Property” shall mean shall mean trademarks, trade names, trade
dress, service marks, copyrights, and similar rights (including registrations
and applications to register or renew the registration of any of the foregoing),
patents and patent applications, trade secrets, and any other similar
intellectual property rights.

“Intellectual Property License” shall mean any license, permit, authorization,
approval, contract or consent granted, issued by or with any Person relating to
the use of Intellectual Property.

“Investor Agreement” shall mean that certain Investor Agreement between the
Investor and the Company, to be dated as of the Closing Date, in the form of
Exhibit B attached hereto, as the same may be amended from time to time.

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects, has
(i) a material adverse effect on the business, financial condition, assets,
results of operations or prospects of the Company and its subsidiaries, taken as
a whole, or (ii) a material adverse effect on the Company’s ability to perform
its obligations, or consummate the Transaction, in accordance with the terms of
this Agreement, except in the case of (i) or (ii) to the extent that any such
Effect results from or arises out of: (A) changes in conditions in the United
States or global economy or capital or financial markets generally, including
changes in interest or exchange rates, (B) changes in general legal, regulatory,
political, economic or business conditions or changes in generally accepted
accounting principles in the United States or interpretations thereof that, in
each case, generally affect the biotechnology or biopharmaceutical industries,
(C) the announcement, pendency or performance of this Agreement or the
Collaboration Agreement or the identity of the Investor, (D) any change in the
trading prices or trading volume of the Ordinary Shares (it being understood
that the facts giving rise to or contributing to any such change may be deemed
to constitute, or be taken into account when determining whether there has been
or will be, a Material Adverse Effect, except to the extent any of such facts is
an Effect referred in clauses (A) through (H) of this definition), (E) acts of
war, sabotage or terrorism, or any escalation or worsening of any such acts of
war, sabotage or terrorism, (F) earthquakes, hurricanes, floods or other natural
disasters, (G) any action taken by the Company required by this Agreement or the
Collaboration Agreement or with the Investor’s written consent, (H) any breach,
violation or non-performance by the Investor or any of its Affiliates under the
Collaboration Agreement, or (I) shareholder litigation arising out of or in
connection with the execution, delivery or performance of the Transaction
Agreements; provided, that, with respect

2

--------------------------------------------------------------------------------

to clauses (A), (B), (E) and (F), such Effect does not have a materially
disproportionate and adverse effect on the Company relative to other companies
in the biotechnology or biopharmaceutical industries.

“Organizational Documents” shall mean the constitution of Wave Life Sciences
Ltd., dated as of July 23, 2012, as may be amended and/or restated from time to
time.

“Person” shall mean any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization, government
or any department or agency thereof or other entity, as well as any syndicate or
group that would be deemed to be a Person under Section 13(d)(3) of the Exchange
Act.

“Third Party” shall mean any Person other than the Investor, the Company or any
Affiliate of the Investor or the Company.

“Transaction” means the issuance and sale of the Shares by the Company, and the
purchase of the Shares by the Investor, in accordance with the terms hereof.

“Transaction Agreements” shall mean this Agreement, the Investor Agreement and
the Collaboration Agreement.

1.2Additional Defined Terms.  In addition to the terms defined in Section 1.1,
the following terms shall have the respective meanings assigned thereto in the
sections indicated below:

Defined Term

Section

Aggregate Purchase Price

Section 2

Closing

Section 3.1

Closing Date

Section 3.1

Company

Preamble

Company Intellectual Property

Section 4.13(b)

Company SEC Documents

Section 4.11(a)

Exchange Act

Section 4.11(a)

HSR Act

Section 4.7

Investor

Preamble

Modified Clause

Section 11.7

Ordinary Shares

Preamble

Permits

Section 4.10

SEC

Section 4.7

Securities Act

Section 4.11(a)

Shares

Section 2

Termination Date

Section 9.1(b)

 

2.Purchase and Sale of Shares.  Subject to the terms and conditions of this
Agreement, at the Closing, the Company shall issue and sell to the Investor,
free and clear of all liens, other than any liens arising as a result of any
action by the Investor, and the Investor shall

3

--------------------------------------------------------------------------------

purchase from the Company, 1,096,892 Ordinary Shares (the “Shares”), for $54.70
per share1, or $59,999,992.40 in the aggregate (the “Aggregate Purchase Price”),
provided, that if number of Ordinary Shares issuable at the Closing would be
greater than 19.99% of the Ordinary Shares outstanding immediately prior to
Closing, the number of Shares and the Aggregate Purchase Price shall be reduced
such that, immediately following the Closing, the Investor holds 19.99% of
outstanding Ordinary Shares (calculated immediately prior to the Closing).  In
the event of any share dividend, share split, combination of shares,
recapitalization or other similar change in the capital structure of the Company
after the date hereof and on or prior to the Closing which affects or relates to
the Ordinary Shares, the number of Shares shall be adjusted proportionately.

3.Closing Date; Deliveries.

3.1Closing Date.  Subject to the satisfaction or waiver of all the conditions to
the Closing set forth in Sections 6, 7 and 8 hereof, the closing of the purchase
and sale of the Shares hereunder (the “Closing”) shall be held on the third
(3rd) Business Day after the satisfaction or waiver of the conditions to Closing
set forth in Sections 6, 7 and 8 (other than those conditions that by their
nature are to be satisfied at the Closing), at 10 a.m. Boston time, at the
offices of Goodwin Procter LLP, 100 Northern Avenue, Boston, Massachusetts
02210, or at such other time, date and location as the parties may agree.  The
date the Closing occurs is hereinafter referred to as the “Closing Date.”

3.2Deliveries.

(a)Deliveries by the Company.  At the Closing, the Company shall instruct its
transfer agent to register the Shares in book-entry form.  The Company will
cause the relevant returns of allotment of the Shares to be filed with all
relevant authorities in Singapore or elsewhere (if required) and updated in the
registers of the Company.  The Company shall also deliver at the Closing: (i) a
duly executed Cross Receipt; (ii) a certificate in form and substance reasonably
satisfactory to the Investor and duly executed on behalf of the Company by an
authorized executive officer of the Company, certifying that the conditions to
Closing set forth in Sections 6 and 8.3(b) of this Agreement have been
fulfilled; (iii) a duly executed Investor Agreement; (iv) a legal opinion of
Company’s counsel in form and substance reasonably satisfactory to the Investor
and (v) a certificate of the secretary of the Company dated as of the Closing
Date certifying (A) that attached thereto are true and complete copies of the
Organizational Documents in effect on the Closing Date; (B) that attached
thereto is a true and complete copy of all resolutions adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
the Transaction Agreements and the Transaction and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby as of the Closing Date; and (C) as to the
incumbency and specimen signature of any officer of the Company executing a
Transaction Agreement on behalf of the Company.

(b)Deliveries by the Investor.  At the Closing, the Investor shall deliver to
the Company the Aggregate Purchase Price by wire transfer of immediately
available

 

1 

Note: The per share price is equal to the closing price per Ordinary Share on
the Nasdaq Global Market on February 16, 2018.

4

--------------------------------------------------------------------------------

United States funds to an account designated by the Company.  The Company shall
notify the Investor in writing of the wiring instructions for such account not
less than five (5) Business Days before the Closing Date.  The Investor shall
also deliver, or cause to be delivered, at the Closing: (i) a duly executed
Cross Receipt; (ii) a certificate in form and substance reasonably satisfactory
to the Company duly executed by an authorized executive officer of the Investor
certifying that the conditions to Closing set forth in Section 7 of this
Agreement have been fulfilled; (iii) a duly executed Investor Agreement; and
(iv) a certificate of the secretary of the Investor dated as of the Closing Date
certifying as to the incumbency and specimen signature of any officer executing
a Transaction Agreement on behalf of the Investor.

4.Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investor that:

4.1Organization, Good Standing and Qualification.

(a)The Company is a public limited company duly organized, validly existing and
in good standing under the laws of Singapore.  The Company has all requisite
corporate power and corporate authority to own, lease and operate its properties
and assets, to carry on its business as now conducted, and as proposed to be
conducted as described in the Company SEC Documents, to enter into the
Transaction Agreements, to issue and sell the Shares to perform its obligations
under and to carry out the other transactions contemplated by the Transaction
Agreements.

(b)The Company is qualified to transact business as a foreign entity and is in
good standing in each jurisdiction in which the character of the properties
owned, leased or operated by the Company or the nature of the business conducted
by the Company makes such qualification necessary, except where the failure to
be so qualified would not have or be reasonably likely to have a Material
Adverse Effect.

4.2Capitalization and Voting Rights.

(a)As of January 31, 2018, 27,860,448 Ordinary Shares and 3,901,348 of the
Company’s Series A preferred shares were issued and outstanding.  The issued and
outstanding capital shares of the Company have been duly authorized and validly
issued and are fully paid and nonassessable.  None of the outstanding capital
shares of the Company was issued in violation of the preemptive or other similar
rights of any shareholder of the Company.  There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital shares of the Company or any of its
subsidiaries other than those described or reflected in the Company SEC
Documents, or pursuant to reservations, agreements or employee benefit plans or
the exercise of convertible securities or options, in each case described or
reflected in the Company SEC Documents.

(b)All of the authorized Ordinary Shares are entitled to one (1) vote per share.

(c)Except as described or referred to in Section 4.2(a) above or the Company SEC
Documents or as provided in the Investor Agreement, as of the date hereof, there

5

--------------------------------------------------------------------------------

are not: (i) any outstanding equity securities, options, warrants, rights
(including conversion or preemptive rights) or other agreements pursuant to
which the Company is or may become obligated to issue, sell or repurchase any
shares of its capital shares or any other securities of the Company or (ii)
except as set forth in the Investor Agreement, any restrictions on the transfer
of capital shares of the Company other than pursuant to state and federal
securities Laws.

(d)Except as provided in the Investor Agreement, the Company is not a party to
or subject to any agreement or understanding relating to the voting of capital
shares of the Company or the giving of written consents by a shareholder or
director of the Company.

4.3Subsidiaries.  The Company has disclosed all of its “subsidiaries” (for
purposes of this Agreement, as defined in Rule 405 under the Securities Act)
required to be disclosed pursuant to Item 601(b)(21) of Regulation S-K in an
exhibit to its Annual Report on Form 10-K.   Each of the Company’s subsidiaries
has been duly incorporated or organized, as the case may be, and is validly
existing as a corporation or company in good standing under the Laws of the
jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and to
conduct its businesses as presently conducted.  Each of the Company’s
subsidiaries is duly qualified as a foreign corporation or company to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not reasonably be expected to have a Material
Adverse Effect.  All of the issued and outstanding share capital or capital
stock or other equity or ownership interests of each of the Company’s
subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim.  The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Company SEC Documents.

4.4Authorization.

(a)All requisite corporate action on the part of the Company and its
subsidiaries, and their respective directors and shareholders required by
applicable Law for the authorization, execution and delivery by the Company and
its subsidiaries of the Transaction Agreements and the performance of all
obligations of the Company and its subsidiaries hereunder and thereunder,
including the authorization, issuance and delivery of the Shares, has been
taken.

(b)This Agreement and the Collaboration Agreement have been, and upon the
execution and delivery of the Investor Agreement by the Company at the Closing,
the Investor Agreement will be, duly executed and delivered by the Company or
its subsidiaries (as applicable), and upon the due execution and delivery of
this Agreement by the Investor, this Agreement and the Collaboration Agreement
will constitute, and upon the due execution and delivery of the Investor
Agreement by the Investor, the Investor Agreement will constitute, valid and
legally binding obligations of the Company and its subsidiaries (as applicable),
enforceable against such entities in accordance with their respective terms
(except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of

6

--------------------------------------------------------------------------------

general application relating to or affecting enforcement of creditors’ rights
and (ii) rules of Law governing specific performance, injunctive relief or other
equitable remedies and limitations of public policy).

(c)No stop order or suspension of trading of the Ordinary Shares has been
imposed by The Nasdaq Stock Market LLC, the SEC or any other Governmental
Authority and remains in effect.

4.5No Defaults.  Neither the Company nor any of its subsidiaries is in default
under or in violation of (a) the Organizational Documents or a subsidiary’s
organizational documents, (b) any provision of applicable Law or any ruling,
writ, injunction, order, Permit, judgment or decree of any Governmental
Authority or (c) any agreement, arrangement or instrument, whether written or
oral, by which the Company, its subsidiaries or any of the Company’s or
subsidiaries’ assets are bound, except, in the case of subsections (b) and (c),
as would not have or be reasonably likely to have a Material Adverse Effect.  To
the knowledge of the Company, there exists no condition, event or act which
after notice, lapse of time, or both, would constitute a default or violation by
the Company under any of the foregoing, except, in the case of subsections (b)
and (c), as would not have or be reasonably likely to have a Material Adverse
Effect.

4.6No Conflicts.  The execution, delivery and performance of the Transaction
Agreements, and compliance with the provisions hereof and thereof by the Company
and its subsidiaries do not and shall not: (a) violate any provision of
applicable Law or any ruling, writ, injunction, order, permit, judgment or
decree of any Governmental Authority, (b) constitute a breach of, or default
under (or an event which, with notice or lapse of time or both, would become a
default under) or conflict with, or give rise to any right of termination,
cancellation or acceleration of, any agreement, arrangement or instrument,
whether written or oral, by which the Company, any of its subsidiaries or any of
its assets are bound, (c) result in any encumbrance upon any of the Shares,
other than restrictions on resale pursuant to securities Laws, or (d) violate or
conflict with any of the provisions of the Organizational Documents or any
subsidiary’s organizational documents, except, in the case of subsections (a)
and (b), as would not have or be reasonably likely to have a Material Adverse
Effect.

4.7No Governmental Authority or Third Party Consents.  No consent, approval,
authorization or other order of, or filing with, or notice to, any Governmental
Authority or other Third Party is required to be obtained or made by the Company
or its subsidiaries in connection with the authorization, execution and delivery
by the Company and its subsidiaries of any of the Transaction Agreements, or
with the authorization, issue and sale by the Company of the Shares, except (i)
such filings as may be required to be made with the Securities and Exchange
Commission (the “SEC”) and with any state blue sky or securities regulatory
authority, which filings shall be made in a timely manner in accordance with all
applicable Laws, (ii) as required pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) and (iii) such filings as
may be required to be made with the Accounting and Corporate Regulatory
Authority of Singapore in connection with the allotment and issuance by the
Company of the Shares.

7

--------------------------------------------------------------------------------

4.8Valid Issuance of Shares.  When issued, sold and delivered at the Closing in
accordance with the terms hereof for the Aggregate Purchase Price, the Shares
shall be validly issued, fully paid and nonassessable, free from any liens,
encumbrances or restrictions on transfer, including preemptive rights, rights of
first refusal or other similar rights, other than as arising pursuant to the
Investor Agreement, as a result of any action by the Investor or under federal
or state securities Laws.

4.9Litigation.  Except as set forth in the Company SEC Documents filed prior to
the date of this Agreement, there is no action, suit, proceeding or
investigation pending (of which the Company or its subsidiaries have received
notice or otherwise have knowledge) or, to the Company’s knowledge, threatened
against the Company or its subsidiaries or which the Company or its subsidiaries
intends to initiate which has had or is reasonably likely to have a Material
Adverse Effect.

4.10Licenses and Other Rights; Compliance with Laws.  The Company and its
subsidiaries (as applicable) have all franchises, permits, licenses and other
rights and privileges (“Permits”) necessary to permit them to own their
properties and to conduct their business as presently conducted and are in
compliance thereunder, except where the failure to be in compliance does not and
would not have or be reasonably likely to have a Material Adverse Effect.  To
the Company’s knowledge, neither the Company nor its subsidiaries have not taken
any action that would interfere with the Company’s or its subsidiaries’ ability
to renew all such Permit(s), except where the failure to renew such Permit(s)
would not have or be reasonably likely to have a Material Adverse Effect.  The
Company and its subsidiaries are and have been in compliance with all Laws
applicable to their business, properties and assets, and to the products and
services sold by them, except where the failure to be in compliance does not and
would not have or be reasonably likely to have a Material Adverse Effect.

4.11Company SEC Documents; Liabilities; Nasdaq Stock Market.  

(a)Since December 31, 2015, the Company has timely filed all required reports,
schedules, forms, statements and other documents (including exhibits and all
other information incorporated therein), and any required amendments to any of
the foregoing, with the SEC (the “Company SEC Documents”).  As of their
respective filing dates, each of the Company SEC Documents complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder applicable to such Company SEC Documents, and no Company
SEC Documents when filed, declared effective or mailed, as applicable, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(b)As of the date of this Agreement, other than as has been disclosed to the
Investor, there are no outstanding or unresolved comments in comment letters
received from the SEC or its staff.

8

--------------------------------------------------------------------------------

(c)The financial statements of the Company included in its Annual Report on Form
10-K for the fiscal year ended December 31, 2016 and in its quarterly reports on
Form 10-Q for the quarterly periods ended September 30, 2017, June 30, 2017, and
March 31, 2017 comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with U.S. generally accepted
accounting principles applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then
ended.  Except (i) as set forth in the Company SEC Documents or (ii) for
liabilities incurred in the ordinary course of business consistent with past
practice since September 30, 2017, the Company has no liabilities, whether
absolute or accrued, contingent or otherwise, other than those that would not,
individually or in the aggregate, have or be reasonably likely to have a
Material Adverse Effect.

(d)As of the date of this Agreement, the Ordinary Shares are listed on The
Nasdaq Global Market, and the Company has taken no action designed to, or which
to its knowledge is likely to have the effect of, terminating the registration
of the Ordinary Shares under the Exchange Act or delisting the Ordinary Shares
from The Nasdaq Global Market.  As of the date of this Agreement, the Company
has not received any notification that, and has no knowledge that, the SEC or
The Nasdaq Stock Market LLC is contemplating terminating such listing or
registration.

4.12Absence of Certain Changes.

(a)Since December 31, 2016, there has not occurred any event that has caused or
would reasonably be expected to cause a Material Adverse Effect.

(b)Except as set forth in the Company SEC Documents filed prior to the date of
this Agreement, since December 31, 2016, the Company has not (i) declared or
paid any dividends, or authorized or made any distribution upon or with respect
to any class or series of its capital stock, or (ii) sold, exchanged or
otherwise disposed of any of its material assets or rights.

(c)Since December 31, 2016, the Company has not admitted in writing its
inability to pay its debts generally as they become due, filed or consented to
the filing against it of a petition in bankruptcy or a petition to take
advantage of any insolvency act, made an assignment for the benefit of
creditors, consented to the appointment of a receiver for itself or for the
whole or any substantial part of its property, or had a petition in bankruptcy
filed against it, been adjudicated a bankrupt, or filed a petition or answer
seeking reorganization or arrangement under the federal bankruptcy Laws or any
other Laws of the United States or any other jurisdiction.

4.13Intellectual Property.

(a)The Intellectual Property that is owned by the Company is owned free from any
material liens or restrictions.  All of the Company’s material Intellectual
Property Licenses are in full force and effect in accordance with their terms,
are free of any material liens

9

--------------------------------------------------------------------------------

or restrictions, and neither the Company nor to the Company’s knowledge any
other party thereto, is in material breach of any such material Intellectual
Property License, and no event has occurred that with notice or lapse of time or
both would constitute such a material breach thereunder or would result in the
termination thereof or would cause or permit the acceleration or other change of
any material right or obligation of the loss of any material benefit thereunder
by the Company, except, in each case, (i) for any such failure to be in full
force and effect, any such lien or restriction, and any such material breach
that would not reasonably be expected to have a Material Adverse Effect, or (ii)
as set forth in any such Intellectual Property License.  Except as set forth in
the Company SEC Documents, there is no legal claim or demand of any Person
pertaining to, or any proceeding which is pending (of which the Company has
received notice or otherwise has knowledge) or, to the knowledge of the Company,
threatened, (i) challenging the right of the Company in respect of any Company
Intellectual Property, or (ii) that claims that any default exists under any
Intellectual Property License, except, in each case ((i) and (ii)), where such
claim, demand or proceeding would not have or reasonably be expected to have a
Material Adverse Effect.

(b)The Company or one of its subsidiaries owns, free and clear of any lien or
encumbrance, or has a valid license to, or has an enforceable right to use, as
it is used or held for use, all U.S. and non-U.S. Intellectual Property rights
reasonably necessary for the conduct of the Company’s business (“Company
Intellectual Property”), the absence of which would not have or reasonably be
expected to have a Material Adverse Effect.  The Company and its subsidiaries
have taken reasonable measures to protect such Company Intellectual Property,
consistent with prudent commercial practices in the biotechnology industry,
except where failure to take such measures would not have or reasonably be
expected to have a Material Adverse Effect.

4.14Tax Returns, Payments and Elections.  The Company has filed all tax returns
and reports as required, and within the time prescribed, by applicable Law and
has paid or made provision for the payment of all accrued and unpaid taxes to
which the Company is subject and which are not currently due and payable, except
in each case where any failure would not have a Material Adverse Effect.

4.15Offering.  Subject to the accuracy of the Investor’s representations set
forth in Sections 5.5, 5.6, 5.7, 5.9 and 5.10, the offer, sale and issuance of
the Shares to be issued in conformity with the terms of this Agreement
constitute transactions which are exempt from the registration requirements of
the Securities Act and from all applicable state registration or qualification
requirements.  Neither the Company, its subsidiaries nor any Person acting on
behalf of the Company or its subsidiaries will take any action that would cause
the loss of such exemption.

4.16No Integration.  The Company and its subsidiaries have not, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) which
is or will be integrated with the Shares sold pursuant to this Agreement in a
manner that would require the registration of the Shares under the Securities
Act.

10

--------------------------------------------------------------------------------

4.17Brokers’ or Finders’ Fees.  No broker, finder, investment banker or other
Person is entitled to any brokerage, finder’s or other fee or commission from
the Company in connection with the transactions contemplated by the Transaction
Agreements.

4.18Not Investment Company.  The Company is not, and solely after receipt of the
Aggregate Purchase Price, will not be, an “investment company” as defined in the
Investment Company Act of 1940, as amended.

5.Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company that:

5.1Organization; Good Standing.  The Investor is a corporation duly organized,
validly existing and in good standing under the laws of Japan.  The Investor has
or will have all requisite power and authority to enter into the Transaction
Agreements, to purchase the Shares and to perform its obligations under and to
carry out the other transactions contemplated by the Transaction Agreements.

5.2Authorization.  All requisite action on the part of the Investor and its
directors and shareholders, required by applicable Law for the authorization,
execution and delivery by the Investor of the Transaction Agreements and the
performance of all of its obligations thereunder, including the subscription for
and purchase of the Shares, has been taken.  This Agreement and the
Collaboration Agreement have been, and upon the execution and delivery of the
Investor Agreement at the Closing by the Investor, the Investor Agreement will
be, duly executed and delivered by the Investor and upon the due execution and
delivery thereof by the Company, will constitute valid and legally binding
obligations of the Investor, enforceable against the Investor in accordance with
their respective terms (except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws of
general application relating to or affecting enforcement of creditors’ rights
and (b) rules of Law governing specific performance, injunctive relief or other
equitable remedies and limitations of public policy).

5.3No Conflicts.  The execution, delivery and performance of the Transaction
Agreements and compliance with the provisions hereof and thereof by the Investor
do not and shall not: (a) violate any provision of applicable Law or any ruling,
writ, injunction, order, permit, judgment or decree of any Governmental
Authority, (b) constitute a breach of, or default under (or an event which, with
notice or lapse of time or both, would become a default under) or conflict with,
or give rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Investor or any of its assets, are bound, or (c) violate or conflict with any of
the provisions of the Investor’s organizational documents (including any
articles or memoranda of organization or association, charter, bylaws or similar
documents), except, in the case of subsections (a) or (b), as would not
materially impair or adversely affect the ability of the Investor to consummate
the Transaction and perform its obligations under the Transaction Agreements.

5.4No Governmental Authority or Third Party Consents.  No consent, approval,
authorization or other order of any Governmental Authority or other Third Party
is required to be obtained by the Investor in connection with the authorization,
execution and

11

--------------------------------------------------------------------------------

delivery of any of the Transaction Agreements or with the subscription for and
purchase of the Shares, except as required pursuant to the HSR Act.

5.5Purchase Entirely for Own Account.  The Shares shall be acquired for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and the Investor
has no present intention of selling, granting any participation or otherwise
distributing the Shares.  The Investor does not have and will not have as of the
Closing any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participation to a Person any of the Shares.

5.6Disclosure of Information.  The Investor has had the opportunity to review
the Company SEC Documents and has received all the information from the Company
and its management that the Investor considers necessary or appropriate for
deciding whether to purchase the Shares hereunder.  The Investor further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the Company, its financial condition, results of
operations and prospects and the terms and conditions of the offering of the
Shares sufficient to enable it to evaluate its investment.

5.7Investment Experience and Accredited Investor Status.  The Investor is an
“accredited investor” (as defined in Regulation D under the Securities
Act).  The Investor has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares to be purchased hereunder.

5.8Acquiring Person.  As of the date of this Agreement and immediately prior to
the Closing, neither the Investor nor any of its Affiliates beneficially owns,
or will beneficially own (as determined pursuant to Rule 13d-3 under the
Exchange Act without regard for the number of days in which a Person has the
right to acquire such beneficial ownership, and without regard to the Investor’s
rights under this Agreement), any securities of the Company, except for
securities that may be owned by an employee benefit plan of Investor or any
mutual fund or similar investment entity in which Investor and its Affiliates
own less than 5% in the aggregate, and over which neither the Investor nor its
Affiliates exercise direct management or investment control.

5.9Restricted Securities.  The Investor understands that the Shares, when
issued, shall be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances.  The Investor represents that it is familiar with Rule 144 of the
Securities Act, as presently in effect.

5.10Legends.  The Investor understands that the Shares in book-entry form shall
be subject to the following legends:

(a)“These securities have not been registered under the Securities Act of 1933.
They may not be sold, offered for sale, pledged or hypothecated in the absence
of a registration statement in effect with respect to the securities under the
Securities Act or an opinion of counsel (which counsel shall be reasonably
satisfactory to Wave Life Sciences Ltd.)

12

--------------------------------------------------------------------------------

that such registration is not required or unless sold pursuant to Rule 144 of
the Securities Act.”; and

(b)“These securities are subject to and shall be transferable only upon the
terms and conditions of an Investor Agreement by and between Wave Life Sciences
Ltd. and Takeda Pharmaceutical Company Limited, a copy of which is on file with
the Secretary of Wave Life Sciences Ltd.”

5.11Financial Assurances.  As of the date hereof and as of the Closing Date, the
Investor has and will have access to cash in an amount sufficient to pay to the
Company the Aggregate Purchase Price.

6.Investor’s Conditions to Closing.  The Investor’s obligation to purchase the
Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Investor):

6.1Representations and Warranties.  The representations and warranties made by
the Company in Section 4 hereof shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date, except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date; provided, however, that for purposes
of this Section 6.1, all such representations and warranties of the Company
(other than Sections 4.1(a), 4.2, 4.3, 4.4, 4.5(a), 4.6(d), 4.8, 4.12(c) and
4.17 of this Agreement) shall be deemed to be true and correct for purposes of
this Section 6.1 unless the failure or failures of such representations and
warranties to be so true and correct, without regard to any “material,”
“materiality” or “Material Adverse Effect” qualifiers set forth therein,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

6.2Covenants.  All covenants and agreements contained in this Agreement to be
performed or complied with by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

6.3Investor Agreement.  The Company shall have duly executed and delivered to
the Investor, pursuant to Section 3.2(a) of this Agreement, the Investor
Agreement.

6.4Collaboration Agreement.  The Company shall have duly executed and delivered
to the Investor the Collaboration Agreement, and there shall have been no
termination of the Collaboration Agreement that, as of the Closing, has been
delivered or is effective.

6.5No Material Adverse Effect.  From and after the date of this Agreement until
the Closing Date, there shall have occurred no event that has caused or would
reasonably be expected to cause a Material Adverse Effect.

13

--------------------------------------------------------------------------------

7.Company’s Conditions to Closing.  The Company’s obligation to issue and sell
the Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Company):

7.1Representations and Warranties.  The representations and warranties made by
the Investor in Section 5 hereof shall be true and correct as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date.

7.2Covenants.  All covenants and agreements contained in this Agreement to be
performed or complied with by the Investor on or prior to the Closing Date shall
have been performed or complied with in all material respects.

7.3Investor Agreement.  The Investor shall have duly executed and delivered to
the Company, pursuant to Section 3.2(b) of this Agreement, the Investor
Agreement.

7.4Collaboration Agreement.  The Investor shall have duly executed and delivered
to the Company the Collaboration Agreement, and there shall have been no
termination of the Collaboration Agreement that, as of the Closing, has been
delivered or is effective.

8.Mutual Conditions to Closing.  The obligations of the Investor and the Company
to consummate the Closing are subject to the fulfillment as of the Closing Date
of the following conditions:

8.1HSR Act and Other Qualifications.  The filings required under the HSR Act in
connection with the Transaction Agreements shall have been made and the required
waiting period shall have expired or been terminated as of the Closing Date, and
all other authorizations, consents, waivers, permits, approvals, qualifications
and registrations to be obtained or effected with any Governmental Authority,
including, without limitation, necessary blue sky permits and qualifications
required by any state for the offer and sale to the Investor of the Shares,
shall have been obtained and shall be in effect as of the Closing Date.

8.2Absence of Litigation.  There shall be no action, suit, proceeding or
investigation by a Governmental Authority pending or currently threatened in
writing against the Company or the Investor that questions the validity of any
of the Transaction Agreements, the right of the Company or the Investor to enter
into any Transaction Agreement or to consummate the transactions contemplated
hereby or thereby or which, if determined adversely, would impose substantial
monetary damages on the Company or the Investor as a result of the consummation
of the transactions contemplated by any Transaction Agreement.

8.3No Prohibition; Market Listing.  (a) No provision of any applicable Law and
no judgment, injunction (preliminary or permanent), order or decree that
prohibits, makes illegal or enjoins the consummation of the Transaction shall be
in effect; and (b) the Ordinary Shares shall be eligible for listing on The
Nasdaq Global Market.

14

--------------------------------------------------------------------------------

9.Termination.

9.1Ability to Terminate.  This Agreement may be terminated at any time prior to
the Closing by:

(a)mutual written consent of the Company and the Investor;

(b)either the Company or the Investor, upon written notice to the other after
one hundred and eighty (180) days from the date hereof (the “Termination Date”),
if the Transaction shall not have been consummated by the Termination Date;
provided, however, that the right to terminate this Agreement under this Section
9.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure to consummate the transactions contemplated hereby prior to the
Termination Date;

(c)either the Company or the Investor, upon written notice to the other, if any
of the mutual conditions to the Closing set forth in Section 8 shall have become
incapable of fulfillment by the Termination Date and shall not have been waived
in writing by the other party; provided, however, that the right to terminate
this Agreement under this Section 9.1(c) shall not be available to any party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure to consummate the transactions contemplated
hereby prior to the Termination Date;

(d)the Company, if (i) any of the representations and warranties of the Investor
contained in Section 5 of this Agreement shall fail to be true and correct or
(ii) there shall be a breach by the Investor of any covenant of the Investor in
this Agreement that, in either case, (A) would result in the failure of a
condition set forth in Section 6 or 8, and (B) which is not curable or, if
curable, is not cured on or prior to the twentieth (20th) day after written
notice thereof is given the Company to the Investor;

(e)the Investor, if (i) any of the representations and warranties of the Company
contained in Section 4 of this Agreement shall fail to be true and correct or
(ii) there shall be a breach by the Company of any covenant of the Company in
this Agreement that, in either case, (A) would result in the failure of a
condition set forth in Section 7 or 8, and (B) which is not curable or, if
curable, is not cured on or prior to the twentieth (20th) day after written
notice thereof is given by the Investor to the Company.

9.2Effect of Termination.  In the event of the termination of this Agreement
pursuant to Section 9.1 hereof, (a) this Agreement (except for this Section 9.2
and Section 11 hereof (other than Section 11.13), and any definitions set forth
in this Agreement and used in such sections) shall forthwith become void and
have no effect, without any liability on the part of any party hereto or its
Affiliates, and (b) all filings, applications and other submissions made
pursuant to this Agreement, to the extent practicable, shall be withdrawn from
the agency or other Person to which they were made or appropriately amended to
reflect the termination of the transactions contemplated hereby; provided,
however, that nothing contained in this Section 9.2 shall relieve any party from
liability for fraud or any intentional or willful breach of this Agreement.

15

--------------------------------------------------------------------------------

10.Additional Covenants and Agreements.

10.1Market Listing.  From the date hereof through the Closing Date, the Company
shall use all reasonable efforts to (a) maintain the listing and trading of the
Ordinary Shares on The Nasdaq Global Market and (b) effect the listing of the
Shares on The Nasdaq Global Market.

10.2Assistance and Cooperation.  Prior to the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each of the parties
agrees to use all reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate with the other party
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using all reasonable efforts to
accomplish the following: (a) taking all reasonable acts necessary to cause the
conditions precedent set forth in Sections 6, 7 and 8 to be satisfied; (b)
obtaining all necessary actions or non-actions, waivers, consents, approvals,
orders and authorizations from Governmental Authorities and the making of all
necessary registrations, declarations and filings (including registrations,
declarations and filings with Governmental Authorities, if any) and taking all
reasonable steps as may be necessary to avoid any suit, claim, action,
investigation or proceeding by any Governmental Authority; (c) taking all
reasonable steps to obtain all necessary consents, approvals or waivers from
Third Parties; and (d) defending any suits, claims, actions, investigations or
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated hereby, including seeking to
have any stay or temporary restraining order entered by any court or other
Governmental Authority vacated or reversed.  In addition, each of the Company
and the Investor will promptly take any and all steps necessary to obtain any
consent or to vacate or lift any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority relating to antitrust matters that would have the effect of making any
of the transactions contemplated by this Agreement illegal or otherwise
prohibiting or materially delaying their consummation.

10.3Effect of Waiver of Condition to Closing.  In the event that, as of the
Closing, the Investor waives the condition regarding a Material Adverse Effect
set forth in Section 6.5 of this Agreement, the Investor shall be deemed to have
waived any right of recourse against the Company for, and agreed not to sue the
Company in respect of, any and all events or inaccuracies in any representations
or warranties of the Company (a) that, as of the Closing, have caused or would
reasonably be expected to cause such Material Adverse Effect and (b) of which
the Investor had notice in writing from the Company immediately prior to the
Closing.

10.4Share Legend Removal.  The legend set forth in Section 5.10 hereof shall be
removed from any certificate evidencing the Shares (or if the Shares are held in
book-entry form, any restrictions on transfer noted with respect thereto shall
be removed) and the Company shall, or shall cause its transfer agent to, issue,
no later than five (5) Business Days from receipt of a request from the Investor
pursuant to this Section 10.4 following the expiration of the Restricted Period
(as defined in the Investor Agreement) or such earlier date on which the
restrictions on dispositions of the Shares terminates in accordance with Section
6.3 of the Investor Agreement, a certificate or certificates evidencing all or a
portion of the Shares (if any), as requested by the Investor, without such
legend if such legend removal is in compliance with

16

--------------------------------------------------------------------------------

Sections 4 and 5 of the Investor Agreement and: (i) such securities have been
resold under an effective registration statement under the Securities Act, (ii)
such securities have been or will be transferred in compliance with Rule 144
under the Securities Act, (iii) such securities are eligible for resale pursuant
to Rule 144(b)(1)(i) under the Securities Act or (iv) the Investor shall have
provided the Company with an opinion of counsel, reasonably satisfactory to the
Company, stating that such securities may lawfully be transferred without
registration under the Securities Act.

11.Miscellaneous.

11.1Governing Law; Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York without regard
to the conflict of laws principles thereof that would require the application of
the Law of any other jurisdiction.  The parties irrevocably and unconditionally
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of New York solely and specifically for the purposes of any
action or proceeding arising out of or in connection with this Agreement.

11.2Waiver.  Waiver by a party of a breach hereunder by the other party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision.  No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party.  No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

11.3Notices.  All notices, instructions and other communications hereunder or in
connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit C attached hereto and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nationwide overnight courier service
or (d) sent by facsimile transmission, with a confirmation copy to be sent by
registered or certified mail, return receipt requested, postage prepaid.  Any
such notice, instruction or communication shall be deemed to have been delivered
upon receipt if delivered by hand, three (3) Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, one (1)
Business Day after it is sent via a reputable nationwide overnight courier
service or when transmitted with electronic confirmation of receipt, if
transmitted by facsimile (if such transmission is made during regular business
hours of the recipient on a Business Day; or otherwise, on the next Business Day
following such transmission).  Either party may change its address by giving
notice to the other party in the manner provided above.

11.4Entire Agreement.  This Agreement and the Investor Agreement (once
executed), contain the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all prior and contemporaneous
arrangements or understandings, whether written or oral, with respect hereto and
thereto.

17

--------------------------------------------------------------------------------

11.5Amendments.  No provision in this Agreement shall be supplemented, deleted
or amended except in a writing executed by an authorized representative of each
of the Investor and the Company.

11.6Headings; Nouns and Pronouns; Section References.  Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement.  Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and
vice-versa.  References in this Agreement to a section or subsection shall be
deemed to refer to a section or subsection of this Agreement unless otherwise
expressly stated.

11.7Severability.  If, under applicable Laws, any provision hereof is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.

11.8Assignment.  Except for an assignment by the Investor of this Agreement or
any rights hereunder to an Affiliate (which assignment shall not relieve the
Investor of any obligation hereunder), neither this Agreement nor any of the
rights or obligations hereunder may be assigned by either the Investor or the
Company without (a) the prior written consent of the Company in the case of any
assignment by the Investor or (b) the prior written consent of the Investor in
the case of an assignment by the Company.

11.9Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

11.10Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

11.11Third Party Beneficiaries.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of any party hereto.  No Third Party shall obtain any right under any provision
of this Agreement or shall by reason of any such provision make any claim in
respect of any debt, liability or obligation (or otherwise) against any party
hereto.

11.12No Strict Construction.  This Agreement has been prepared jointly and will
not be construed against either party.

11.13Survival of Warranties.  The representations and warranties of the Company
and the Investor contained in this Agreement shall survive the Closing for
twelve (12) months, except for (a) the representations and warranties set forth
in Sections 4.1, 4.2, 4.4,

18

--------------------------------------------------------------------------------

4.5(a), 4.6(d), 4.8, 4.12, 4.15, 4.16, 4.17, 5.1, 5.2, 5.5, 5.7, 5.8, 5.9 and
5.10, which shall survive the Closing and (b) the representation and warranty of
the Investor in Section 5.11, which shall not survive the Closing.  The parties
hereby acknowledge and agree that the rights of the parties hereunder are
special, unique and of extraordinary character, and that if any party refuses or
otherwise fails to act, or to cause its Affiliates to act, in accordance with
the provisions of this Agreement, such refusal or failure would result in
irreparable injury to the Company or the Investor as the case may be, the exact
amount of which would be difficult to ascertain or estimate and the remedies at
law for which would not be reasonable or adequate compensation.  Accordingly, if
any party refuses or otherwise fails to act, or to cause its Affiliates to act,
in accordance with the provisions of this Agreement, then, in addition to any
other remedy which may be available to any damaged party at law or in equity,
such damaged party will be entitled to seek specific performance and injunctive
relief, without posting bond or other security, and without the necessity of
proving actual or threatened damages, which remedy such damaged party will be
entitled to seek in any court of competent jurisdiction.

11.14Remedies.  The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

11.15Expenses.  Each party shall pay its own fees and expenses in connection
with the preparation, negotiation, execution and delivery of this Agreement and
the Investor Agreement.

(Signature Page Follows)

 

19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

WAVE LIFE SCIENCES LTD.

 

 

By:

/s/ Paul B. Bolno

 

Name: Paul B. Bolno

 

Title: President and CEO

 

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED

 

 

By:

/s/ Fumihiko Sato

 

Name: Fumihiko Sato

 

Title: Head of Portfolio Strategic Relations

 

 

 

[Signature Page to Share Purchase Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF CROSS RECEIPT

CROSS RECEIPT

Wave Life Sciences Ltd. hereby acknowledges receipt from Takeda Pharmaceutical
Company Limited on [__], 2018 of $59,999,992.40, representing the purchase price
for 1,096,892 Ordinary Shares, no par value, of Wave Life Sciences Ltd.,
pursuant to that certain Share Purchase Agreement, dated as of February 19,
2018, by and between Takeda Pharmaceutical Company Limited and Wave Life
Sciences Ltd.

WAVE LIFE SCIENCES LTD.

 

 

By:

 

 

Name:

 

Title:

 

Takeda Pharmaceutical Company Limited hereby acknowledges receipt from Wave Life
Sciences Ltd. on [__], 2018 of 1,096,892 Ordinary Shares, no par value, of Wave
Life Sciences Ltd., delivered pursuant to that certain Share Purchase Agreement,
dated as of February 19, 2018, by and between Takeda Pharmaceutical Company
Limited and Wave Life Sciences Ltd.

TAKEDA PHARMACEUTICAL COMPANY LIMITED

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF INVESTOR AGREEMENT

 

 

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

NOTICES

(a)If to the Investor:

Takeda Pharmaceuticals U.S.A., Inc.

One Takeda Parkway

Deerfield, IL  60015

Attention: General Counsel

 

with a copy to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

Attention: Steven Wilcox and Zachary Blume

 

(b)If to the Company:

Wave Life Sciences Ltd.
733 Concord Avenue
Cambridge, MA 02138
Attention: General Counsel

with a copy to:

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Kingsley L. Taft, Esq.

                 Gregg L. Katz, Esq.

 

 

C-1